FILED
                            NOT FOR PUBLICATION                             NOV 27 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LARRY LLOYD,                                     No. 14-35213

               Plaintiff - Appellant,            D.C. No. 3:12-cv-05913-RJB

 v.
                                                 MEMORANDUM*
BRIAN YANKEY, Correctional Officer;
et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert J. Bryan, District Judge, Presiding

                           Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Washington state prisoner Larry Lloyd appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs while he was a pretrial detainee. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo, Colwell v. Bannister,

763 F.3d 1060, 1065 (9th Cir. 2014), and we affirm.

      The district court properly granted summary judgment on Lloyd’s deliberate

indifference claim because Lloyd failed to raise a genuine dispute of material fact

as to whether defendants were deliberately indifferent in treating his finger injury.

See id. at 1066, 1068 (prison officials are deliberately indifferent only if they know

of and disregard an excessive risk to inmate health; a difference of opinion does

not amount to deliberate indifference); see also Simmons v. Navajo County, Ariz.,

609 F.3d 1011, 1017 (9th Cir. 2010) (the Eighth Amendment deliberate

indifference standard applies to pretrial detainees alleging deliberate indifference

under the Fourteenth Amendment); Cousins v. Lockyer, 568 F.3d 1063, 1070 (9th

Cir. 2009) (failure to follow internal state prison policies does not rise to the level

of a federal constitutional violation).

      The district court properly granted summary judgment on Lloyd’s equal

protection claim because Lloyd failed to raise a triable dispute as to whether

defendants intentionally treated him differently from others similarly situated

without a rational basis, or discriminated against him based on his membership in a

protected class. See Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (per

curiam) (elements of an equal protection “class of one” claim); Barren v.


                                            2                                     14-35213
Harrington, 152 F.3d 1193, 1194-95 (9th Cir. 1998) (order) (elements of a § 1983

equal protection claim).

         We do not consider Lloyd’s conspiracy allegations because they were raised

for the first time on appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir.

2009) (per curiam).

         We reject Lloyd’s contention that the district court abused its discretion in

denying his request for judicial notice because the district court docket does not

reflect that Lloyd filed such a request.

         Lloyd’s request to clarify the composition of the record, filed on July 13,

2015, is granted. The record consists of all the filings pursuant to Fed. R. App. P.

10(a).

         AFFIRMED.




                                             3                                    14-35213